  Case 1:19-mc-02303-LDH Document 13 Filed 04/27/20 Page 1 of 1 PageID #: 91


31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com

Christine N. Walz
(212) 513-3368
christine.walz@hklaw.com

                                                    April 27, 2020
Via ECF
The Honorable LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
         Re:       In re Brendan Sullivan (Ira Kleiman et al. v. Craig Wright),
                   Case No. 1:19-mc-02303-LDH
                   RESPONSE TO PLAINTIFFS’ NOTICE OF WASHINGTON CASE LAW
Dear Judge DeArcy Hall:

        We write to respond briefly to Plaintiffs’ notice of a decision on their motion to compel
against a different third-party witness in the underlying litigation. (See Dkt. 12.) The Western
District of Washington’s ruling granting Plaintiffs’ motion to compel addressed circumstances
materially different from those presented in Mr. Sullivan’s motion to quash. Therefore, the court’s
ruling should have no bearing on this Court’s consideration of Mr. Sullivan’s motion to quash.

                                                                  Respectfully submitted,
                                                                  HOLLAND & KNIGHT LLP

                                                                  /s Christine N. Walz
                                                                  Christine N. Walz
                                                                  31 West 52nd Street
                                                                  New York, NY 10019
                                                                  212-513-3200
                                                                  christine.walz@hklaw.com
                                                                  Counsel for Brendan J. Sullivan
cc:      Joseph M. Delich
         Velvel Freedman
         Counsel for Plaintiffs

         Zaharah R. Markoe
         Counsel for Defendant
